Exhibit 10.3

PROMISSORY NOTE
 
 
AMOUNT:  $ 35,000.00
DATE: September 15, 2010

 
For value received, the terms of this Promissory Note (the “Note”) dictate that
YesDTC, Inc. (the “Borrower”) promises to pay to the order of Joseph Noel (the
“Lender”), maintaining an address at 300 Beale Street, Suite 613, San Francisco,
CA 94105 (the Lender’s address), the principal sum of Thirty-Five Thousand
Dollars ($_____$35,000.00__________) in U.S. currency (the “Principal Amount”).
 
Use of Proceeds:  Proceeds from the value received of this Note shall be used by
the Borrower for general corporate purposes.
 
Interest:  Interest on the Principal Amount shall be equal to 10.0% per
annum.  This amount shall be determined on a pro rata basis for any monthly or
fractional basis thereof.  Interest is not compoundable and may be paid monthly
or in full at the end of the Borrowing Period.
 
Terms of Repayment:  The entire Principal Amount shall be fully paid by the
Borrower to the Lender on or before December 15, 2010 or within ninety days
(90 days) from the date of this Note (the “Borrowing Period”).
 
All or any part of the Principal may be prepaid at any time and from time to
time without penalty.
 
 
This Promissory Note between the Borrower and Lender is signed and dated as per
below.
 

 /s/ Joseph Noel    9-15-10  The Borrower     Date:        /s/ Joseph Noel  
 9-15-2010  The Lender       Date:      